Citation Nr: 1542959	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  09-18 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic right knee disability (claimed as residuals of a right knee injury).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's application to reopen his claim of entitlement to service connection for a chronic right knee disability (claimed as residuals of a right knee injury).  In August 2013, the Veteran appeared at a Board hearing held at the RO before the undersigned (i.e., Travel Board hearing).  In a decision dated in January 2014, the Board reopened the claim, and remanded the appeal for further development.  In August 2015 the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2012).  The requested opinion was provided in September 2015.  


FINDINGS OF FACT

1.  The Veteran sustained a right knee injury in a parachute jump during service in March 1976.  

2.  A currently shown right knee disability, status post total knee arthroplasty (TKA), cannot be dissociated from the in-service right knee injury.


CONCLUSION OF LAW

A right knee disability, status post total knee arthroplasty (TKA), was incurred in active peacetime military service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, compliance with VA's duties to notify and assist the claimant need not be discussed.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Veteran seeks service connection for right knee injury residuals, currently status post total knee arthroplasty (TKA) performed in October 2006.  He contends that he injured his knee in a parachute jump in March 1976, and that he continued to suffer from residuals of that injury thereafter.  He has had several documented post-service right knee injuries over the years, but testified at his hearing that he never fully recovered from the in-service knee injury.  

Service treatment records are sparse and do not show reports of medical treatment for the injury.  However, jump records indicate that he did have a parachute jump on the date claimed, on March 3, 1976.  Moreover, a First Sergeant wrote, in August 1976 (while the Veteran was still on active duty), that the Veteran's right knee injury had required treatment and a limited duty profile for a month.  

In a February 1981 lay statement, a fellow serviceman stated that he had knowledge of the March 1976 parachuting injury (although he did not personally observe the Veteran sustain the injury) and recalled seeing him walking around on crutches.

After service, records first show treatment of the right knee in October 1979, although by then he had sustained an additional injury.  He underwent an arthrogram in October 1979, which was noted to be very suspicious of a right lateral posterior meniscus tear.  The Veteran underwent arthroscopic surgery on the knee in August 1982, June 1990, and September 1990, before finally receiving a TKA in October 2006.  

In February 2013, F. Kelly, M.D., wrote that he had followed the Veteran for the past 32 years for problems related to his knee.  He had reviewed his records and it was his opinion that the right knee condition and the surgeries that were subsequently necessary were directly related to the injuries sustained while in military service.

As Dr. Kelly did not address the significance of the post-service injuries, the file was referred for a VA examination in March 2014.  The examiner concluded that it would be resorting to mere speculation to opine that claimed right knee condition is due to active duty.  The examiner based the inability to reach on opinion largely on the lack of medical documentation of the in-service injury, and the existence of several post-service injuries.  

The file was then referred for a VHA opinion.  That opinion, obtained in September 2015, resulted in a conclusion that it was at least as likely as not that the Veteran's current right knee disability had its onset in service or was etiologically related to service.  Although there was no medical documentation to evaluate the possible extent or severity of the original in-service injury, the examiner indicated that the First Sergeant's statement was credible evidence of an in-service injury.  The examiner also stated that the symptoms attributable to the post-service injuries could not be differentiated from the symptoms directly due to the in-service injury, and that he was unable to render an opinion as to post-service aggravation.  

The Board finds the Veteran's history of an in-service knee injury from a parachute jump to be credible, as well as his testimony of continuity of symptomatology.  He has also sustained post-service injuries to the right knee.  None of the opinions were able to differentiate symptomatology associated with the in-service injury from that due to post-service injuries.  Nevertheless, the VHA concluded that the current right knee disability was at least as likely as not related to the in-service injury.  The physician noted the post-service injuries, but was unable to differentiate symptoms associated with the initial injury from symptoms strictly due to later injuries.  Generally, if it is not medically possible to distinguish the symptoms and effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  

In sum, the Board concludes that taken as a whole, the evidence is about evenly balanced as to whether the currently shown right knee disability, status post TKA, is related to the acknowledged right knee injury during service.  Resolving all reasonable doubt in the Veteran's favor, service connection for a right knee disability, status post TKA, may be granted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). The benefit-of-the-doubt rule has been applied in reaching this decision.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right knee disability, status post right total knee arthroplasty (TKA), is granted.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


